Appeal by defendant from a judgment of the Supreme Court, Nassau County, rendered December 21, 1971, convicting him of robbery in the second degree and grand larceny in the third degree, upon a jury verdict, and sentencing him to indeterminate prison terms of not more than 10 years on *778the robbery conviction and not more than five years on the larceny conviction, to run concurrently. Judgment modified, on the law, by reducing the sentence on the larceny conviction to a maximum term of four years. As so modified, judgment affirmed. While it was error for the trial court to admit, over objection, the testimony of a detective as to the complainant’s prior identification of defendant (People v. Trowbridge, 305 N. Y. 471; People v. Bosati, 39 A D 2d 592), we have considered the entire record herein and find the proof of defendant’s guilt overwhelming. Consequently, the error may be treated as harmless (GPL 470.05, subd. 1). However, the sentence on the conviction for grand larceny in the third degree was illegal. That crime is a class E felony. The maximum term of an indeterminate sentence for a class E felony is four years (Penal Law, §§ 70.00; 155.30). The sentence for the grand larceny conviction should be modified accordingly. Rabin, P. J., Hopkins, Munder, Martuscello and Christ, JJ., concur.